UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                             No. 11-6510


VIRGINIA ARLENE GOFORTH; VIRGINIA ARLENE GOFORTH’S HUSBAND,
and et al,

               Plaintiffs – Appellants,

         v.

HARLEY G. LAPPIN, Director of Bureau of Prisons; NEWTON
KENDING, Bureau of Prisons Medical Director; AMBER NELSON,
Warden, Alderson Federal Prison Camp; ALICE LOWE, Associate
Warden, Alderson Federal Prison Camp; ALAN BLANKENSHIP,
Health Services Unit Health Administrator, Alderson Federal
Prison Camp; NEAL REHBURG, Doctor of Osteopathy, Alderson
Federal Prison Camp; DEBRA HICKEY, 2006 Warden, Alderson
Federal Prison Camp; DONNA SAFFOLD, 2006 Associate Warden,
Alderson Federal Prison Camp; VICKI DUPREE, Captain,
Alderson Federal Prison Camp; J. ENGLEMAN, Unit Manager, A
Range, Alderson Federal Prison Camp; CYNTHIA GODBOLD, 2006
Unit Manager, A Range, Alderson Federal Prison Camp (Guard
on Duty),

               Defendants – Appellees,

         and

UNITED STATES OF AMERICA, (and specifically herein); THE
FEDERAL BUREAU OF PRISONS; MICHAEL B. MUKASEY, United
States Attorney General or Predecessor; UNITED STATES
INSPECTOR GENERAL; THE UNITED STATES DEPARTMENT OF JUSTICE;
THE UNITED STATES SENTENCING COMMISSION, Individually, and
in their official capacity as Custodians/Director of
Custodians,

               Defendants.
Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:09-cv-00003)


Submitted:   August 18, 2011             Decided:   August 23, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Virginia Arlene Goforth,     Mr. Goforth, Appellants Pro Se. Lara
Dee Pyne Crane, BUREAU        OF PRISONS, Beaver, West Virginia;
Stephen   Michael  Horn,      Assistant  United  States  Attorney,
Charleston, West Virginia,   for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

           Virginia Arlene Goforth seeks to appeal the district

court’s   order   granting     Defendants’     motion   to    dismiss   or   for

summary judgment as to most claims and Defendants but referring

her claim under the Federal Tort Claims Act, 28 U.S.C. §§ 2671

to 2680 (2006), to the magistrate judge for further proceedings.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                   The

order Goforth seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                 Accordingly, we

dismiss the appeal for lack of jurisdiction.                 We dispense with

oral   argument   because      the    facts   and   legal    contentions     are

adequately    presented   in    the    materials    before    the   court    and

argument would not aid the decisional process.

                                                                    DISMISSED




                                        3